Relator resorted to a writ of habeas corpus to obtain bail. The indictment returned into the District Court of Hill County charged him with the murder of A.B. Puckett.
On the habeas corpus trial the State introduced the indictment, warrant of arrest and the sheriff's return. Relator introduced no evidence. This is, in substance, the agreed statement of facts. Under this condition of the record relator was refused bail and brings his appeal to this court. Our Constitution provides that all parties charged with crime are entitled to bail except in cases of a capital offense where the proof is evident. The record before us does not contain any evidence in regard to the homicide. There were no facts introduced below and none are before this court showing the attendant circumstances of the homicide, if one was committed. Presumptions, under records showing this condition, will be indulged in favor of the liberty of the citizen. The indictment is no evidence against the accused showing that the offense charged was a capital crime. In fact, it only shows that relator was charged with murder of the deceased party named in the indictment. The questions involved here were discussed fully in the case of Ex parte Newman, 38 Tex. Crim. 164. That opinion sustains relator's contention, and has been followed by this court where the question has arisen. Upon the hearing of appeals of this character by this court, this court will render such judgment as should have been rendered in the court below, and by the provisions of the Code of Criminal Procedure the action of this court is final in its judgment rendered in appeal cases under writ of habeas corpus except where the law authorizes subsequent application for the writ for matters not necessary here to state. When the State closed its case, and the relator failed or declined to introduce evidence, the court should have granted bail. There had been no case made out before the court that the attendant circumstances of the killing showed a capital crime, and that the proof was evident of that fact. But for the fact that an indictment had been preferred relator could be discharged from custody.
The judgment is therefore reversed and bail is granted in the sum of Four Thousand Dollars, upon the giving of which bond, under the terms of the law, to be approved by the officer having him in charge, he will be released from custody.
Released under bail.